DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A corresponding to claims 1-13 and 18, without traverse, in the reply filed 20 January 2022 is acknowledged.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.”  Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

	
Information Disclosure Statements
Item number 3 on p. 32 of the IDS received 20 January 2022 has not been considered because the screenshots are illegible and there is no video transcript or statement of relevance.  Refer to the requirements regarding legible copies and reducing video to writing in subsection II of MPEP § 609.04(a).  Additionally, item number 8 on p. 100 of the IDS received 11 February 2021 has not been considered because there is no copy of the article listed and the only documentation is a screenshot of a Google search result.

Claim Objections
Claims 6, 11 and 18 recite “the light sensor” in the fourth, third, and second clauses, respectively, which lacks antecedent basis.  Appropriate correction to provide proper antecedent basis for each limitation in the claims is required.
Claim 12 recites “a smart surgical device” in the penultimate line.  The function performed by the control circuit to which the claims are drawn is identical to that prescribed by parent claim 11 as is the “smart surgical device” to which data is intended to be transmitted.  Therefore the indefinite article “a” must be amended to the definite article “the” or “said” to make it clear that the smart surgical device is the same as recited in the parent claim.  
Applicant’s cooperation in appropriately correcting these issues and reviewing both the claims and specification for consistent recitation and proper antecedent basis is appreciated.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 6, 11 and 18 each set forth calculating structural data related to a “characteristic of a structure within the tissue [...] wherein the characteristic of the structure is a surface characteristic or a structure composition.”  The characteristic or structure composition is understood to correspond to the degree of surface roughness or surface irregularities, as from at least [0424]-[0426], or the composition of collagen and elastin or the amount of hydration of the tissue, as from at least [0419] (paragraphs as numbered in applicant’s pre-grant publication, US 2019/0200905).  While the specification discloses that phase interference measurements are used for these calculations or that a refractive index “may be related to the relative composition of collagen or elastin [...] or the amount of hydration,” as in [0419], there is no disclosure of how the data from these measurements are exploited in the calculation in order to derive these disparate results.  The disclosure simply identifies “algorithms to determine parameters” (e.g., of anvil pressure, as relevant to claim 13) in [0420], but there is no description of the steps the algorithm comprises.  Additionally, applicant’s use of the term “algorithm” is defined in [0520] 
as:
a self-consistent sequence of steps leading to a desired result refers to 
a manipulation of physical quantities and/or logic states which may, 
though need not necessarily, take the form of electrical or magnetic 
signals capable of being stored, transferred, combined, compared, and 
otherwise manipulated.  It is common usage to refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like

 but does not indicate the specific sequence of steps applicant intends to use to achieve the results claimed.  Applicant further discloses in [0515] that “designing the circuitry and/or writing the code for the software or firmware would be well within the skill of one of skill in the art [...].”  However, with respect to the software the disclosure does not identify the specific algorithm(s) that applicant intends to use to achieve the results.  
For computer-implemented functional inventions, in order to satisfy the written description requirement, the specification must disclose the underlying algorithm(s) which accomplish the claimed functions.  See MPEP § 2161.01(I).  The algorithm(s) would identify the “steps/procedure taken to perform the function” or “the necessary steps and/or flowcharts” as from the cited section.  Applicant’s specification merely identifies that functions are performed by algorithms or software and the results achieved but does not delineate the underlying steps for achieving those results, as required by the cited section of the manual and Federal Register 84(4), beginning on p. 57, which issued on 07 January 2019, relating to computer-implemented functions and compliance with the written description requirement under 35 U.S.C. 112(a).  It is “not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function in order to satisfy the written description requirement” from the noted section of the manual, citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  Because applicant merely identifies the results of the calculation(s) without delineating how the data is manipulated to achieve those results, the claims fail to comply with the written description requirement for these computer-implemented functions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 1, 6, 11 and 18 each set forth calculating structural data that is “related to a characteristic of a structure within the tissue [...] wherein the characteristic of the structure is a surface characteristic or a structure composition.”  The characteristic or structure composition is understood to correspond to the degree of surface roughness or surface irregularities, as from at least [0424]-[0426], or the composition of collagen and elastin or the amount of hydration of the tissue, as from at least [0419] (paragraphs as numbered in applicant’s pre-grant publication, US 2019/0200905).  While the specification also discloses that phase interference measurements are used for these calculations or that a refractive index “may be related to the relative composition of collagen or elastin [...] or the amount of hydration,” as in [0419], there is no disclosure of the connection between these measurements and how it is specifically used to derive the results.  Therefore it is unclear how applicant intends to calculate the claimed results and the metes and bounds of the claim are indeterminate in this regard.
Claim 4 sets forth “a computing system configured to calculate structural data related to a composition of a structure within the tissue” in the last two lines.  First, the computing system derives antecedent basis from parent claim 1.  Use of the indefinite article “a” in claim 4 renders the claim indefinite as it is unclear whether the same computing system or a different computing system is intended for incorporation into the invention.  As best understood, it appears to correspond to the same computing system and reciting “the” or “said” will resolve this issue.
Further regarding claim 4, it is unclear whether “a composition of a structure within the tissue” cited above represents the same or a different attribute from “a structure composition” recited in parent claim 1.  As best understood in view of the disclosure which appears to use these phrases interchangeably they are interpreted to correspond to the same but clarification is required.
Claim 5 sets forth “a computing system configured to calculate structural data related to a surface roughness of a structure within the tissue” in the last two lines.  First, the computing system derives antecedent basis from parent claim 1.  Use of the indefinite article “a” in claim 4 renders the claim indefinite as it is unclear whether the same computing system or a different computing system is intended for incorporation into the invention.  As best understood, it appears to correspond to the same computing system and reciting “the” or “said” will resolve this issue.
Claim 13 sets forth that the control circuit is “configured to transmit data related to an anvil pressure based on the characteristic of the structure to be received by the smart surgical stapler” (emphasis added).  First, it is unclear how data transmission is contingent upon or otherwise based on a characteristic of the target site (i.e., the “structure” as best understood).  Second, it is unclear how these features structurally alter or limit the surgical image acquisition system comprising a control circuit to which the claims are actually drawn, apart from providing that the control circuit be configured to transmit data to an external device.  For each of these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 sets forth that [the] computing system is configured to calculate “structural data related to a composition of a structure within the tissue” in the last two lines.  As best understood, the limitations correspond to the computing system and the “structure composition” recited in parent claim 1.  Therefore, the cited claim fails to further limit the subject matter of the parent claim.
Regarding claim 12, the only additional feature recited is “wherein the smart surgical device is a smart surgical stapler.”  The “smart surgical device” is merely intended to be used with the surgical image acquisition system comprising a control circuit to which parent claim 6 is actually drawn.  Specifying the nature of the device intended to be used with the invention does not actually limit the control circuit performing the data transmission.  Therefore, the cited claim fails to limit the structure of the system of the parent claim.  
Claim 13 depends on claim 12.  Additionally, claim 13 merely specifies the data which is transmitted but does not limit the control circuit as prescribed by the parent claim(s) because the control circuit was introduced as being equipped to transmit data and the nature of the data intended to be transmitted does not structurally or functionally alter the control circuit.  Notably, the control circuit is not actually prescribed as being configured to derive or otherwise compute the data intended to be transmitted, and the data computed related to the structural composition of the target and set forth as being transmitted recited in parent claim 1 is necessarily “related to” a requisite anvil pressure, if the data are intended to be used to guide a surgical stapling procedure.  As recited in the instant claim and the parent claim(s), the system is merely intended to be used with a surgical stapler.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. 
The cited claims recite the following abstract idea(s): “calculate structural data related to a characteristic of a structure within the tissue sample based on data received [...] wherein the characteristic of the structure is a surface characteristic or a structure composition” (claims 6, 11, 18).
The cited limitation, under its broadest reasonable interpretation, covers performance in the mind in that nothing recited precludes it from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, the calculation encompasses interpreting images (e.g., quantified as image data) based on specialized knowledge or experience.
The judicial exception cited is not integrated into a practical application as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and MPEP § 2106.  While the cited steps are associated with a processor and memory (claims 6-8), a control circuit (claims 11-13), or non-transitory computer readable media (claim 18), these each represent generic computer hardware which simply indicates that the abstract idea is implemented with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind.  As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind in the ways elaborated.  
Additionally, the computer-implemented functions associated with controlling operation of the illumination sources and receiving data are drawn to extra-solution data gathering steps and merely specify the nature of the data that is exploited in performing the abstract ideas.  This pre-solution data gathering, along with post-solution transmission to a medical device which is not actually an element to which the claimed invention is drawn, do not integrate the mental process into a practical application because transmitting the result of the abstract idea is merely a generic instruction to “apply” it or equivalent, as detailed in subsection I of MPEP § 2106.04(d).  The structure(s) performing the data gathering and the surgical device to which the data is transmitted are not integral to the claim as required by subsection II of MPEP § 2106.05(b) because these elements are not performing the steps or functions associated with the “control,” “receive,” and “transmit” functions to which the claims are drawn, nor are they recited as part of the systems to which the claims are drawn as claims 6, 11 and 18 are merely drawn to computer element(s) and their configured functions.  
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the computer hardware merely indicates that a computer is used as a tool to perform the abstract ideas.  Additionally, the step or function of controlling operation of illumination sources and receiving associated data is generic data gathering and merely specifies that the data exploited in executing the abstract ideas is optical in nature.  This only serves to generally link to a particular technological environment or field of use.  See MPEP § 2106.05(g) on pre-solution activity and its failure to constitute significantly more.  Transmitting the calculated result(s) of the abstract idea is basic computer functionality (i.e., wired or wireless data transmission) and does not represent significantly more than the abstract idea itself.  The “smart surgical device,” the illumination sources, and the light sensor are merely intended to be used with the computer element(s) to which the claims are actually drawn, as recited.  Last, the “machine” of claim 18 is generically recited and the process of executing the abstract ideas does not transform it to a different state or thing.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 6-13 and 18 are directed to an abstract idea in the form of a mental process without sufficient integration into a practical application and without significantly more.  The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified.  The dependent claims are directed to additional limitations which either (A) indicate the nature of the data gathering controlled by the computer (claims 7 and 8), (B) further specify the nature of the result of the mental process (claims 9, 10), (C) indicate the nature of the “smart surgical device” which is merely intended to be used with the invention comprising a control circuit to which the claims are actually drawn (claims 12 and 13), or (D) specify information which is intended to be transmitted by the control circuit to which the claims are drawn which still represents a basic computer function, i.e., wired or wireless data transmission (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 5, 6, 7, 12, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cane et al. (US 2001/0056237).
Regarding claim 1, Cane et al. disclose an image acquisition system (Fig. 14) including an illumination source 1, as in [0185], that works in conjunction with a plurality of filters to emit light having a number of different specified central wavelengths, as in [0186].  A light sensor is provided in the form of photo-receptor unit 6 which detects light reflected from the skin of a patient when illuminated by the illumination source, as in [0188].  The system further incorporates a computing system (comparator/“suitably programmed PC” 7 and processor 8), as in [0191], [0195].  The comparator 7 receives signals from the light sensor 6 and calculates “structural data related to a characteristic of a structure” within the tissue sample based on data received by the light sensor 6 when the tissue sample is illuminated by the illumination source 1, as in [0194], which discloses deriving a signal proportional to the concentration of collagen within the papillary dermis, with collagen being a characteristic structure or structure composition, as claimed.  The computing system is disclosed to include a “programmed PC” as cited from [0191], of which a PC is capable of being used to transmit data obtained to any peripheral device, inclusive of the “smart surgical device” which is not actually claimed as part of the system to which the claims are drawn.  See also the networked configuration of comparator/programmed PC 7, processor 8, monitor 9, and printer 10, which implies the data transmission capability claimed.
Further regarding claim 1 and claim 3, the image acquisition system of Fig. 14 is not specific to a plurality of illumination sources and instead relies on a single source 1.  However, it functions as a plurality of illumination sources by virtue of the filter wheels 2, 3 which “accommodate[] a number of color filters,” as in [0185], and serve to alter the wavelength of the emitted light, with examples of illumination light centered on wavelengths of 420, 450, 568, 580, 650, 694 and 940 nm, as in [0186], with emphasis on broad spectrum – “from the infra[ ]red through the ultra[ ]violet,” as applicable to claim 3.  Cane further teaches that there is “value in the selection of the wavelength or wavelengths of any light (infra-red, visible or ultra-violet)” and that “a laser of an appropriate wavelength may be selected, and/or a variable wavelength laser may be tuned, or an appropriate filter set may be used in conjunction with a source of non-coherent radiation” in [0134].  Cane was therefore apprised of various ways to deliver energy at a desired wavelength or wavelengths, inclusive of different light sources.  In view of the collective evidence, it would have been obvious to those skilled, prior to the effective filing date, to incorporate a plurality of light sources in lieu of the single source and filter wheels 2, 3 of Fig. 14.  This is functionally equivalent to and represents a simple substitution of an alternate known mechanism for delivering illumination light centered on multiple wavelengths and achieves the same predictable result of broad spectral illumination from the infrared to the ultraviolet, which would be equally effective for “reliably measuring the concentration of collagen within the papillary dermis” as from [0186].  
Regarding claim 2, the filters identified above with light centered on various wavelengths cited from [0186] include wavelengths in each of the red, green, and blue wavelength ranges.  It therefore would have been obvious to those skilled to provide individual light sources for these targeted illumination wavelength ranges for the same reasons identified with respect to claim 1.
Regarding claim 4, the computing system is further configured to calculate structural data related to the composition of a collagen structure, as in [0021], [0031].  See also “collagen thickness” in [0038].
	Regarding claim 5, the altitude relief maps generated by the comparator 7 and processor 8, as disclosed in cited [0195] are indicators of surface roughness of the target tissue structure.  See also [0086], which specifically targets the surface (epidermis) and identifies that “a collection of points [...] can be combined to form an image showing measurements over the skin,” which would impliedly indicate surface roughness.  All images are reduced to image data and therefore both the relief maps and measurements over the skin include a quantified indicator of relative roughness or smoothness of the targeted surface.
	Regarding claims 6, 11 and 18, Cane discloses an image acquisition system (Fig. 14) comprising processor 8 and a memory necessitated by the “programmed PC” as cited from [0191] and incorporated as part of comparator 7.  The programmed PC necessitates computer-readable instructions, as relevant to claim 18, and functions as a control circuit, as relevant to claim 11.  The system inclusive of memory and processor/control circuit is configured to receive data from light sensor 6 when a tissue sample is illuminated by light source 1, as in [0194], which discloses that comparator 7 derives a signal proportional to the concentration of collagen within the papillary dermis, with collagen being a characteristic structure or structure composition, as claimed.  The processor provided as part of a programmed PC cited from [0191] is capable of being used to transmit data to any peripheral device, inclusive of the “smart surgical device” which is not actually claimed as part of the system to which the claims are drawn.  See also the networked configuration of comparator/programmed PC 7/processor 8, monitor 9, and printer 10, which implies the data transmission capability claimed.
Further regarding claims 6, 11 and 18, the image acquisition system of Fig. 14 is not specific to a plurality of illumination sources and instead relies on a single source 1.  However, it functions as a plurality of illumination sources by virtue of the filter wheels 2, 3 which “accommodate[] a number of color filters,” as in [0185], and serve to alter the wavelength of the emitted light, with examples of illumination light centered on wavelengths of 420, 450, 568, 580, 650, 694 and 940 nm, as in [0186], with emphasis on broad spectrum – “from the infra[ ]red through the ultra[ ]violet.”  Cane further teaches that there is “value in the selection of the wavelength or wavelengths of any light (infra-red, visible or ultra-violet)” and that “a laser of an appropriate wavelength may be selected, and/or a variable wavelength laser may be tuned, or an appropriate filter set may be used in conjunction with a source of non-coherent radiation” in [0134].  Cane was therefore apprised of various ways to deliver energy at a desired wavelength or wavelengths, inclusive of different light sources.  In view of the collective evidence, it would have been obvious to those skilled, prior to the effective filing date, to incorporate a plurality of light sources in lieu of the single source and filter wheels 2, 3 of Fig. 14.  This is functionally equivalent to and represents a simple substitution of an alternate known mechanism for delivering illumination light centered on multiple wavelengths and achieves the same predictable result of broad spectral illumination from the infrared to the ultraviolet, which is effective for “reliably measuring the concentration of collagen within the papillary dermis” as identified from [0186].  
	Further regarding claims 6, 11 and 18, the programmed PC 7 is not specifically disclosed to control operation of the light source(s); however, in alternate descriptions, Cane discusses precision laser control in a treatment context, as in [0197], in which “the comparator” associated with programmed PC 7 as cited previously is “arranged to pass control signals to the power supply 11 of a medical laser 12.”  In view of the collective evidence it would have been obvious to those skilled to further modify the light source 1 which emits illumination light for imaging to be processor-controlled, in order to precisely control the pulse frequency and duration for imaging at a range of target depths, for example.
	Regarding claim 7, “the area of skin under inspection is successively illuminated using light of the desired different wavelengths or wavelength bands,” as in [0128], which implies sequential illumination, as claimed.  While this is accomplished with a single source 1 and rotating filter wheel(s) 2, 3 in the context of Fig. 14, it would have been obvious to provide the same functionality with a plurality of illumination sources for the same reasons presented with respect to the parent claim.
	Regarding claims 12 and 13, the programmed PC 7 of Fig. 14 is capable of being used to transmit computed data to any peripheral device, inclusive of a “smart surgical stapler,” as claimed.  It is noted that the surgical stapler is not part of the system to which the claims are drawn.  Additionally, a standard PC is capable of transmitting any information embodied in a signal, within reason, inclusive of data “related to anvil pressure,” as claimed.  It is noted that the control circuit to which the claims are drawn is not specifically configured to compute or otherwise derive anvil pressure, and the collagen content discerned by the system as cited with respect to the parent claim is necessarily “related to” the requisite pressure for penetrating tissue to a desired extent.  Those skilled understand that the type and concentration of collagen dictate the level of stiffness of tissue, and the level of stiffness scales with the required pressure.

	Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cane et al. (US 2001/0056237), as applied to claim 6, and further in view of Tuchin (“Tissue Optics and Photonics: Light-Tissue Interaction”).
	Regarding claims 8 and 9, Cane renders obvious all features of the invention as substantially claimed, as detailed above with respect to claim 6, but is not specific to determining characteristic structural data including both collagen and elastin or of structural data of the target being based on a phase shift in illumination reflected by the sample; however, in the same field of tissular optical imaging, Tuchin teaches that structural characteristics of tissue, inclusive of collagen and elastin scatterers as in the last paragraph of the first column on p. 131, are derived from optical signals and specifically phase shifted signals, as in the second column of p. 113 through p. 114 and visually shown in Fig. 3.15 on p. 114.  It would have been obvious to examine both collagen and elastin by optical means, and to specifically do so by detecting phase shift due to scattering, as taught by Tupin in the cited passages.  Doing so would allow for detection of tissue inhomogeneity associated with an abnormal condition, for example, as discussed in the second column of p. 114.
	Regarding claim 9, Cane is not specific to the structure composition assessed by optical imaging including an amount of hydration of tissue; however, however, in the same field of tissular optical imaging, Tuchin teaches that structural characteristics of tissue result from the “major tissue absorbers” or chromophores which absorb light with a characteristic spectral pattern (inclusive of UV, visible, and IR spectra) and include at least water and lipids, as in the penultimate paragraph of p. 104.  Refer also to the paragraph bridging pp. 104 and 105, which refers to skin absorption being determined by the absorption of water contained in the skin, and shown in Fig. 3.5.  Tupin further discusses in the second full paragraph of p. 131 that optical parameters of tissue, inclusive of refractive index, are dependent upon tissue water content, with collagen and elastin cited as scattering tissue fibers in the last paragraph on the same page.  It would have been obvious to those skilled to modify the system of Cane to include determining structure composition in the form of tissular water content or hydration, as taught by Tupin, in order to discern different tissue layers such as skin and adipose according their relative water content, for example, as taught in the second paragraph in column 2 on p. 131.



Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Rajai et al. (Biomedical Optics) teach use of optical coherence tomography to measure refractive index of tissue as an indicator of tissue hydration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793